
Exhibit 10.13

 
 
PROMISSORY NOTE
 


 
$15,500,000                                                                Henderson,
Nevada                                                                November
21, 2007
 
For value received, CONSOLIDATED MORTGAGE, LLC, a Nevada limited liability
company (“Borrower”) does hereby promise to pay to the order of DESERT CAPITAL
TRS, INC., a Delaware corporation (“Lender”), at 1291 Galleria Drive, Henderson,
Nevada 89014, or at such other address as Lender shall from time to time specify
in writing, in lawful money of the United States of America, the sum of FIFTEEN
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($15,500,000), or so much
thereof as may be advanced and outstanding hereunder, together with interest
from date hereof on the principal balance outstanding from time to time as
hereinafter provided.  Interest shall be computed on a per annum basis of a year
of 360 days and for the actual number of days elapsed, unless such calculation
would result in a rate greater than the highest rate permitted by applicable
law, in which case interest shall be computed on a per annum basis of a year of
365 days or 366 days in a leap year, as the case may be.  All capitalized terms
used and not otherwise defined herein shall have the same meanings as set forth
in that certain Loan Agreement dated of even date herewith between Borrower and
Lender (as the same may be amended or otherwise modified from time to time, the
“Loan Agreement”).
 
1. Payment Terms.
 
(a)  
Thirty-nine (39) quarterly installments in the principal amount of Three Hundred
Eighty-Seven Thousand Five Hundred and No/100 Dollars ($387,500) each, plus
accrued and unpaid interest, shall be due and payable, the first such
installment to be due and payable on March 31, 2008, with like successive
installments of principal plus accrued and unpaid interest to be due and payable
on the last day of each succeeding calendar quarter thereafter until and
including September 30, 2017; and thereafter

 
(b)  
A final installment in the amount of all outstanding principal, plus accrued and
unpaid interest, shall be due and payable on December 31, 2017.

 
Interest shall be calculated on the unpaid principal balance of this Note each
day principal is outstanding and all payments made credited to any collection
costs, to the discharge of the interest accrued and to the reduction of the
principal, in such order as Lender shall determine.  All payments and
prepayments of principal or interest on this Note shall be made in lawful money
of the United States of America in immediately available funds, at the address
of Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower.  If any payment of principal or interest on
this Note shall become due on a day which is not a Business Day (as hereinafter
defined), such payment shall be made on the next succeeding Business Day and any
such extension of time shall be included in computing interest in connection
with such payment.  As used herein, the term “Business Day” shall mean any day
other than a Saturday, Sunday or any other day on which national banking
associations are authorized to be closed.  The books and records of Lender shall
be prima facie evidence of all outstanding principal of and accrued and unpaid
interest on this Note.
 
2. Interest Rate.                                Interest on the outstanding and
unpaid principal balance hereof shall be computed at a per annum rate equal to
nine percent (9%), but in no event shall interest contracted for, charged or
received hereunder plus any other charges in connection herewith which
constitute interest exceed the maximum interest permitted by applicable law,
said rate to be effective prior to maturity (however such maturity is brought
about).
 
3. Default Rate.  Matured unpaid principal and interest shall bear interest from
date of maturity until paid at the highest rate permitted by applicable law, or
if no such maximum rate is established by applicable law, at the rate stated
above plus five percent (5%) per annum.
 
4. Prepayment.  Borrower reserves the right to prepay, prior to maturity, all or
any part of the principal of this Note without penalty; provided that any such
prepayment must be in a principal amount in excess of $1,000,000 over the amount
of any scheduled quarterly principal payment.  Any prepayments shall be applied
first to accrued interest and then to principal.  Borrower will provide at least
thirty (30) day’s prior written notice to the holder of this Note of any such
prepayment of all or any part of the principal hereof.  All payments and
prepayments of principal or interest on this Note shall be made in lawful money
of the United States of America in immediately available funds, at the address
of Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower.  All partial prepayments of principal shall be
applied to the last installments payable in their inverse order of maturity.
 
5. Default.  It is expressly provided that upon default in the punctual payment
of this Note or any part hereof, principal or interest, as the same shall become
due and payable, or upon the occurrence of an Event of Default, the holder of
this Note may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (ii) foreclose any and all liens securing payment hereof,
(iii) pursue any and all other rights, remedies and recourses available to the
holder hereof, including but not limited to any such rights, remedies or
recourses under the Loan Documents, at law or in equity, or (v) pursue any
combination of the foregoing; and in the event default is made in the prompt
payment of this Note when due or declared due, and the same is placed in the
hands of an attorney for collection, or suit is brought on same, or the same is
collected through probate, bankruptcy or other judicial proceedings, then the
Borrower agrees and promises to pay all costs of collection, including
reasonable attorney’s fees.
 
6. No Usury Intended; Usury Savings Clause.  In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law.  The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded.  To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.
 
7. Joint and Several Liability; Waiver.  Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said
parties, shall be directly and primarily, jointly and severally, liable for the
payment of all indebtedness hereunder.  Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this loan without affecting the obligations of the
others.  All such persons or entities expressly waive presentment and demand for
payment, notice of default, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest, notice of protest, notice of dishonor, and
all other notices and demands for which waiver is not prohibited by law, and
diligence in the collection hereof; and agree to all renewals, extensions,
indulgences, partial payments, releases or exchanges of collateral, or taking of
additional collateral, with or without notice, before or after maturity.  No
delay or omission of Lender in exercising any right hereunder shall be a waiver
of such right or any other right under this Note.
 
8. Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Nevada.  Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Nevada shall govern the validity, construction, enforcement and
interpretation of this Note.  In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Clark County, Nevada.
 
9. Captions.  The captions in this Note are inserted for convenience only and
are not to be used to limit the terms herein.
 
10. Financial Information.  Borrower agrees to promptly furnish such financial
information and statements, including financial statements in a format
acceptable to Lender, lists of assets and liabilities, agings of receivables and
payables, inventory schedules, budgets, forecasts, tax returns, and other
reports with respect to Borrower’s financial condition and business operations
as Lender may request from time to time.  This provision shall not alter the
obligation of Borrower to deliver to Lender any other financial statements or
reports pursuant to the terms of the Loan Agreement.
 
[Signature Page Follows]
 
 

--------------------------------------------------------------------------------


 


 
BORROWER:


CONSOLIDATED MORTGAGE, LLC




By:  /s/ Todd B. Parriott        
         Todd B. Parriott
        President
 

